Citation Nr: 1401223	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  13-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to an initial compensable evaluation for bilateral inguinal hernia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.

The Veteran served on active duty from September 1955 to August 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In December 2013, the Veteran provided testimony on the issue of entitlement to an initial compensable evaluation for bilateral inguinal hernia at a hearing before the undersigned in Washington, D.C.  A transcript of the hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service connected bilateral inguinal hernia has worsened since he had surgery for that disability in November 2010.  He testified before the undersigned that the VA examination conducted in December 2010 did not reflect the current severity of the disability.  

The Veteran also perfected an appeal of a February 2011 rating decision that denied his claims of service connection for bilateral hearing loss, left and right ankle disabilities, and left and right knee disabilities.  On a VA Form 9 received in August 2012, the Veteran indicated that he wished to have a videoconference hearing with respect to these issues.  While the Veteran subsequently appeared in Washington and provided testimony on the inguinal hernia rating issue (which had been perfected by a VA Form 9 received in September 2013), it is not clear whether or not he continues to desire a videoconference hearing on the service connection issues.  He must be contacted for clarification; if he desires a hearing on these issues, such hearing must be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to clarify whether he still desires a videoconference hearing on the service connection issues perfected by his VA Form 9 received in August 2012.  Based on his response, schedule the hearing in accordance with appropriate procedures.

2.  Schedule the Veteran for a VA examination by a suitably qualified health care professional to determine the current nature and severity of the service-connected bilateral inguinal hernia.  All indicated tests and studies should be performed.  The claim file and all electronic records must be made available to the examiner.  

The examiner must describe all manifestations of the service-connected bilateral inguinal hernia.  

The examiner must specify whether, during the course of the appeal, the Veteran has a hernia or hernias and indicate if it is/they are small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  

3.  Then, readjudicate the appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



